Name: Council Decision of 26Ã November 2007 on the signing, on behalf of the Community, of an Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety
 Type: Decision
 Subject Matter: technology and technical regulations;  air and space transport;  European construction;  transport policy;  America;  cooperation policy
 Date Published: 2011-11-09

 9.11.2011 EN Official Journal of the European Union L 291/45 COUNCIL DECISION of 26 November 2007 on the signing, on behalf of the Community, of an Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (2011/720/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 80(2) and 133(4) in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community an Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (hereinafter referred to as the Agreement) in accordance with the Council Decision authorising the Commission to open negotiations. (2) The Agreement should be signed, subject to its possible conclusion at a later stage, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the United States of America and the European Community on cooperation in the regulation of civil aviation safety (hereinafter referred to as the Agreement) is hereby approved on behalf of the Community, subject to a Council Decision concerning the conclusion of the Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community, subject to its conclusion. Article 3 Member States shall take all necessary measures to ensure that their bilateral agreements with the United States listed in Attachment 1 of the Agreement can be amended or terminated, as appropriate, upon entry into force of the Agreement. Done at Brussels, 26 November 2007. For the Council The President J. SILVA